Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheets received on September 09, 2019 have been entered. However:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “41” has been used to designate both a bonded latex area and a tube or hose, (Figs. 2-4).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
The disclosure is objected to under 37 CFR 1.74 because of the following: reference character ’35 has been used to denote a “head rail” as well as a “fitting”, (page 13).  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “lining” does not appear to have antecedent basis within the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2-3, “the at least one air chamber of the inflatable mattress” or “the at least one air chamber” lacks antecedent basis within the claim. It is therefore, not 
Claim 1, line 4, “the mattress air fittings” lacks antecedent basis within the claim. It is therefore, not clear as to what “the mattress air fittings” refers.
Claim 1, line 4, “its entrance aperture” lacks antecedent basis within the claim. It is therefore, not clear as to what “its entrance aperture” refers.
Claim 1, lines 6-7, “said at least one air entrance aperture” lacks antecedent basis within the claim. It is therefore, not clear as to what “said at least one air entrance aperture” refers.
Claim 1, lines 6-7, “the broken entrance aperture” lacks antecedent basis within the claim. It is therefore, not clear as to what “the broken entrance aperture” refers.
Claim 1, lines 15-16, “the adhesive applying the segment of air hose into the entrance aperture of the air mattress” lacks antecedent basis within the claim. It is therefore, not clear as to what “the adhesive applying the segment of air hose into the entrance aperture of the air mattress” refers.
Claim 1, line 19, “said air hose fitting” lacks antecedent basis within the claim. It is therefore, not clear as to what “said air hose fitting” refers.
The language of claim 1, (and claims 2-5 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “an inflatable mattress and lining” or “said air mattress and lining having said at least one air entrance aperture” or “an air hose having a length to clear the air mattress and lining when fitted into the broken entrance aperture” as recited respectively, within lines 1, 6-7 and lines 9-10 of claim 1. The specification does not appear clear and complete as to 
The language of claim 1, (and claims 2-5 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “one of the mattress air fittings at its entrance aperture has broken, comprising: an air mattress and lining, said air mattress and lining having said at least one air entrance aperture, at least one of which has broken” as recited within lines 4-7 of claim 1. Line 4 of claim 1 appears to set forth that it is the mattress air fitting that has broken while line 7 appears to set forth an air entrance aperture that has broken. It is not clear if it is the mattress air fitting that has broken or an air entrance aperture that has broken or if both the mattress air fitting and an air entrance aperture have broken. The metes and bounds of the language of claim 1 cannot be ascertained.
The language of claim 1, (and claims 2-5 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “having a length to clear the air mattress and lining when fitted into the broken entrance aperture” as recited within lines 9-10 of claim 1. It is not clear as to what is being defined by “to clear the air mattress and lining.” In other words, it is not clear what “to clear” serves to define. The metes and bounds of the language of claim 1 cannot be ascertained.
The language of claim 1, (and claims 2-5 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by 
The language of claim 1, (and claims 2-5 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the adhesive applying the segment of air hose into the entrance aperture of the air mattress” as recited within lines 15-16 of claim 1. It is not clear as to how the adhesive applies the segment of air hose into the entrance aperture of the air mattress. Is the language within lines 15-16 of claim 1 reciting a method step limitation? The metes and bounds of the language of claim 1 cannot be ascertained.

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is being presented to applicant for consideration: 
1.    An inflatable mattress and lining that can be filled by an air pump, and having mattress air fittings at respective entrance apertures, wherein one of the mattress air fittings at an entrance aperture has broken, the inflatable mattress comprising:

           an air hose having entrance to at least one air chamber of the inflatable mattress via the exposed air entrance aperture;
	said air hose having a first end and an opposite end, said first end of said air hose having a length extending into the air mattress and lining via the exposed air entrance aperture after being fitted into the exposed air entrance aperture to repair the air mattress, said air hose being adhesively secured within the air entrance aperture of said air mattress and forming an air tight seal within the air entrance aperture, an adhesive adhesively securing the first end of the air hose within the air entrance aperture to hold the air hose therein as repaired, said adhesive being acrylic, latex or polymer adhesive; and
	an additional air fitting secured with the opposite end of said air hose, said air fitting capable of hermetically connecting with the air pump for the injection of air under pressure into the inflatable mattress to establish the required firmness for the mattress being inflated.

The above claim 1 is shown with markings per 37 CFR 1.121:
1.    An that can be filled by an air pump, and having mattress air fittings at respective entrance apertures, wherein one of the mattress air fittings at an entrance aperture has broken, the inflatable mattress comprising:
exposed by the one of the mattress air fittings having 
           an air hose having entrance to at least one air chamber of the inflatable mattress via the exposed air entrance aperture;
	first end of said air hose having a length extending into the air mattress and lining via the exposed air entrance aperture after being fitted into the exposed air entrance aperture to repair the air mattress air entrance aperture of said air mattress and forming an air tight seal within the air entrance aperture the first end of the air hose within the air entrance aperture to hold the said adhesive or polymer adhesive
	an additional air fitting secured with the opposite end of said air hose establish the required firmness for the mattress being inflated.

Applicant may wish to present the above amended claim 1 as a new claim 6 upon responding to the instant Office action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                        /MICHAEL SAFAVI/                                                                        Primary Examiner, Art Unit 3631                                                                                                                                






MS
May 16, 2021